Banke, Presiding Judge.
The appellant, the natural mother of L. E. P., appeals a juvenile court order declaring the 7-year-old child to be deprived and placing the child in the custody of the county department of family and children services.
The evidence introduced at the hearing revealed that the child *561had been sexually abused on a number of occasions by her stepfather in the family home. The stepfather subsequently pled guilty to child molestation based on this conduct. There was also evidence that the appellant was aware the child was being molested but failed to protect her. In this appeal, the appellant challenges the court’s finding that her own father is the biological father of L. E. P., as well as the court’s finding that she was aware the child was being molested yet failed to protect her. She contends that the court erred in finding L. E. P. to be deprived and that the court’s order is technically deficient because it does not contain findings of fact and conclusions of law. Held:
Decided April 6, 1987.
William D. Smith, Randie H. Siegel, for appellant.
Robert J. Nesmith, Solicitor, Jonath A. Morrow, Assistant Solicitor, for appellee.
1. There was no dispute that L. E. P. had been sexually abused by her stepfather, and there was clear and convincing evidence to support the court’s determination that the appellant was aware of her husband’s conduct. The issue of whether the appellant’s father is also the father of L. E. P. came into the case only as a collateral matter affecting the appellant’s credibility, and its resolution was unnecessary to the court’s dispositional order. Moreover, the court’s finding on this issue was amply supported by the evidence. We are satisfied that there was “clear and convincing” evidence to support the court’s finding of deprivation and consequently that the transfer of temporary custody to the department of family and children services was fully authorized. See generally OCGA § 15-11-33 (b); In re Suggs, 249 Ga. 365 (2) (291 SE2d 233) (1982).
2. The findings of fact and conclusions of law contained in the trial court’s order are both procedurally adequate and supported by the evidence. See generally Brown v. Fulton County Dept. of Family &c. Svcs., 136 Ga. App. 308 (3) (220 SE2d 790) (1975).

Judgment affirmed.


Carley and Benham, JJ., concur.